01/08/2019   78Case
                37 202 434 5029
                    1:17-cv-07417-VM-HBP                  WILLIAMS
                                                      Document  100 S Filed
                                                                      CONNOLLY
                                                                            01/04/19 Page 1 '10455
                                                                                             of 4 P oo:3;oos



                                                       LAW OFFICES
                                        WILLIAMS 8 CONNOLLY LLP
                                                725 TWELFTH STREET, N.W.
                                              WASHINGTON, D. C. 20005-5901              '-C-WhkD MIBNWCTT "»'"U.. UA...._:S (1630-1080)
      KENNETH J. BR.OWN                                                                      :PA.UL, k, <:0\-JNOI..LY UQ;-3 .. ,:=,,-b,)
        (202) 434-5Sl8                                (202) 43-4-5000
        lc.brown@wc.com
                                                    FAX (202) 434-5029

                                                                            The Clerk of Court is directed to enter into the
                                                                            public record of this action the letter above
                                                                            submitted to the Court by plaintiff Coventry
                                                   December 28, 201 &       Capital US LLC.
         VIA F A.CSIMILE (212) 805-6382

         The Honorable Victor Marrero
         United States District Judge
         500 Pearl Street, Suite 1040                                                                                              1/4/2019
         New York, NY l 0007                                                                                                           PART I

                  Re:     Coventry Capital US LLC v. EEA Life Settlements, Inc. et al,
                          Case No.1:17-cv-07417-VM-HBP

         Dear Judge Marrero:

                 I write on behalf of Plaintiff Coventry Capital US LLC (''Coventry") pursuant to Federal
         Rule of Civil Procedure 59(e), Local Civil Rule 6.3, and the Court's Individual Practices to request
         a pre-motion conference. With the Court's permission, Coventry will move to reconsider in part
         the Court's December 17, 2018 Order (the "Pl Order'') so as to require Defendant EEA Life
         Settlements, Inc. ("EEA") to comply with its promise to retain 32 percent of the proceeds from
         any sale of the portfolio of life insurance policies that is the subject of this action (the "Portfolio").
         EEA has long faced pressure from its Guernsey-based parent company to make distributions, and
         Coventry's motion for a preliminary injunction was based in significant part on the concern that
         EEA will send the proceeds from a sale of the Portfolio to Guernsey, thereby preventing it from
         satisfying an eventual judgment in this case. The Court directly addressed this issue with EEA's
         cO\msel at the hearing on Coventry's motion, and counsel
                                                     . See infra. The PI Order appears to be premised (at least
         in part) on that assurance, but does not require that it be honored. Coventry now requests that the
         Court memorialize that promise in a binding order, requiring EEA to reuin at least 32 percent of
         the proceeds of any sale of the Portfolio, and to confirm that those funds are not committed to
         satisfy any other obligation, including any taX obligation that EEA may incur from the sale of the
         Portfolio.
01/03/2078    18 38 202 434 5028
               Case 1:17-cv-07417-VM-HBP Document  100 &Filed
                                              WILLIAM3   CONNOLLV             .1(J455
                                                              01/04/19 Page 2 of  4                        P 004/0tiS



         Hon. Victor Marrero
         December 28, 2018
         Page 2

         I.       In Opposing Coventry's Motion, EEA Repeatedly Stated That It Would Retain
                  Sufficient Funds to Satisfy a Judgment

                 Coventry's preliminary-injunction motion was based partly on the fact that EEA--the
         entity that the EEA family of companies used to contract with Coventry-is selling its only asset,
         the Portfolio, and the concern that the sale will leave £EA judgment proof, as the proceeds will be
         transferred to Guernsey-based. EEA Life Settlements Fund PCC Limited (the "Fund"). See Dkt. 84
         (Coventry Ltr.) at 2; Dkt. 87 (Coventry Reply) at 2. After all, EEA holds the Portfolio on the
         Fund's behalf, see Dkt. 84 (Coventry Ltr.) at 2; Dkt. 87 (Coventry Reply) at 2, and is wholly owned
         by affiliated entities in which the Fund invests, see Ex. 1 (annual report excerpt) at 2. Given the
         prospect that EEA could be compelled by its controlling shareholders to distribute abroad the
         proceeds from the sale of its sole asset, Coventry argued that it faces imminent irreparable harm,
         and ''a money judgment will go unsatisfied absent equitable relief.,. Alvenus Shipping Co. v. Delta
         Perroleurn (U.S.A.) Ltd., 876 F. Supp. 482,487 (S.D.N.Y. 1994); see, e.g., Dong v. Miller, 2018
         WL 1445573, at *11 (E.D.N.Y. Mar. 23, 2018) ("It is familiar law that where a non-movant's
         assets may be dissipated before final relief can be granted, or where the non-movant threatens to
         remove its assets from the court's jurisdiction, such that an award of monetary relief would be
         meaningless, injunctive relief is proper." (internal quotation marks om.ined)).

                  In its opposition letter, EEA did not deny that it is marketing the Portfolio, but instead
         stated that it would retain any proceeds to satisfy a judgment here. See Dkt. 85 at 2. According to
         that letter, "sufficient proceeds generated from the sale of the Portfolio would be available in the
         event of a judgment against ££4 Inc." Id 1

                EEA repeated its commitment to retain sufficient sale proceeds during a colloquy with the
         Court at the October 19, 2018 hearing:




         Ex. 2 (10/19118 Hr'g Tr.) at 18:15-19:4.


         1
             All emphases are added.
01/08/2078      18 88 202 484 5029             ~ILLIAMS 8 CONNOLLY
                 Case 1:17-cv-07417-VM-HBP Document  100 Filed 01/04/19 Page 3 #0455
                                                                               of 4                               P 005/C,r0,8




         Hon. Victor Marrero
         December 28, 2018
         Page 3

         ll.        The PI Order Should Be Modified to Require EEA to Retain Sufficient Funds to
                    Satisfy a Judgment

                     A party may move to reconsider an order within 14 days of its issuance, "setting forth
             concisely the matters or controlling decisions which counsel believes the Court has overlooked."
             Local Civil Rule 6.3; see, e.g., New York v. United Parcel Serv., Inc., 2016 WL 10672074, at *2
             (S.D.N.Y. June 21, 2016) ('"Although motions for reconsideration face a high bar, a district court
             has discretion to revisit its prior decision before fmal judgment on an issue if doing so is consistent
             with the interests of justice and principles of judicial efficiency."). Here, the PI Order overlooks
             the fact that irreparable hann will be avoided only ifEEA retains sufficient proceeds from the sale
             of the Portfolio to satisfy any judgment in this case.

                     EEA did not dispute that it will be judgment proof if all sale proceeds go to the Fund.
             Instead, as set forth above, it assured the Court both orally and in writing that that will not happen.
             And the Court, presumably influenced by those assurances, denied the preliminary-injunction
             motion, holding that Coventry failed to establish that its injury could not be remedied by monetary
             damages. See Dkt. 99 at 5 (Coventry "failed to make a 'clear showing' that EEA would be
             judgment proof after trial" (quoting Grand River Enrer. Six Nations, Ltd v. Pryor, 481 F.3d 60,
             66 (2d Cir. 2007))). Coventry seeks reconsideration of the PI Order solely to confirm EEA's
             commitment in a binding form.

                     There will be no prejudice or hardship to EEA from requiring it to do that which it
             repeatedly has said it already intends to do. Absent a binding order, however, EEA may not be
             empowered to defy direction from its shareholders to remit the sale proceeds to Guernsey,
             notwithstanding its representations to the Court While under stringent regulatory scrutiny, the
             Fund restructured :t2.elf to create a class of "'run off investors, •who opted to redeem their
             investments" amidst the Fund's financial distress. Dkt. 31 (Complaint)~~ 20-22. That financial
             distress, and the redemption requests from investors, continue to this day. Id. ~ 23. Furthermore,
             in its opposition to Coventry's motion, EEA did not dispute that these ''run off' investors \Vlll
             demand the proceeds upon the sale of the Portfol10--which is the Fund's sole asset. See Dkt. 85.
             Absent a Court Order, EEA well may be required to comply with those demands, thus obstructing
             Coventry from recovering on an eventual judgment. Accordingly, EEA should be required to
             retain at least 32 percent of the proceeds of any sale of the Portfolio, and to confirm that those
             funds are not committed to satisfy any other obligation, including any tax obligation that EEA may
             incur from the sale of the Portfolio.

                    We appreciate the Couri:' s continued attention to these matters and will be prepared to
             address them further at the Court's convenience.
01/03/2018     16 40 202 484 5028
                Case 1:17-cv-07417-VM-HBP Document  100 &Filed
                                              WILLIAMS    CONNOLL/
                                                               01/04/19 Page 4 #0455
                                                                               of 4    P 008/()08



         Hon. Victor Marrero
         December 28, 2018
         Page 4

                                              Respectfully submitted,


                                               ~~
                                              Kenneth J. Brown

         cc:      Counsel of record
